DETAILED ACTION

Claim Objections
Claim 16 is objected to because of the following informalities:  
In line 2 of claim 16, “requesting a rerouting network traffic” should be corrected to “requesting a rerouting of network traffic”.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 10,886,957
Claims 1-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6, 9-14, and 16 of U.S. Patent No. 10,886,957 (hereinafter called “the ’957 Patent”).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the present application are broader than claims in the ’957 Patent.
Regarding claim 1 of the present application: claim 1 of the ’957 Patent discloses a method, comprising: 
obtaining, by a processing system comprising a processor, data from a plurality of test packets in a first layer below a layer of a multi-layered communication protocol that is identified as having a network communication degradation (see 49:22-25), wherein the network communication degradation occurs through a network, in part over a radio frequency link, between a plurality of communication devices (see 49:13-16); 
analyzing, by the processing system, the data from the plurality of test packets to determine a geographic region affected by the network communication degradation (see 49:26-28); and 
identifying, by the processing system, a network element in the geographic region as a source of interference causing the network communication degradation at the layer of the multi-layered communication protocol (see 49:29-33).
Claim 1 of the ’957 Patent contains every element and thus anticipates claim 1 of the present application.  Claim 1 of the present application therefore is not patently distinct from the earlier patent claims and as such is unpatentable under obviousness-type double patenting.  A later claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  
Stated another way, claim 1 of the present application is a broader version of claim 1 of the ’957 Patent in that it omits one or more elements of claim 1 of the ’957 Patent.  Omission of an element whose function is not needed would be obvious to one of ordinary skill in the art.  

Regarding claim 10: claim 11 of the ’957 Patent discloses a system, comprising: 
a processing system including a processor (see 50:11); and 
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising (see 50:12-15): 
receiving data from a plurality of test packets in a layer below a layer of a multi-layered communication protocol that is identified as having network communication degradation (see 50:27-31), wherein the network communication degradation takes place through a network, in part over a radio frequency link, between a plurality of communication devices (see 50:18-22); 
analyzing the data from the plurality of test packets to determine a geographic region affected by the network communication degradation (see 50:32-34); and 
identifying a network element in the geographic region as a source of interference causing the network communication degradation at the layer of the multi-layered communication protocol (see 50:35-39).
Claim 11 of the ’957 Patent contains every element and thus anticipates claim 10 of the present application.  Claim 10 of the present application therefore is not patently distinct from the earlier patent claims and as such is unpatentable under obviousness-type double patenting.  A later claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  
Stated another way, claim 10 of the present application is a broader version of claim 11 of the ’957 Patent in that it omits one or more elements of claim 11 of the ’957 Patent.  Omission of an element whose function is not needed would be obvious to one of ordinary skill in the art.  

Regarding claim 2 of the present application: claim 2 of the ’957 Patent discloses the claim limitation.  Thus, claim 2 is similarly rejected under obviousness-type nonstatutory double patenting.  

Regarding claim 3 of the present application: claim 3 of the ’957 Patent discloses the claim limitation.  Thus, claim 3 is similarly rejected under obviousness-type nonstatutory double patenting.  

Regarding claim 4 of the present application: claim 4 of the ’957 Patent discloses the claim limitation.  Thus, claim 4 is similarly rejected under obviousness-type nonstatutory double patenting.  

Regarding claim 5 of the present application: claim 5 of the ’957 Patent discloses the claim limitation.  Thus, claim 5 is similarly rejected under obviousness-type nonstatutory double patenting.  

Regarding claim 6 of the present application: claim 6 of the ’957 Patent discloses the claim limitation.  Thus, claim 6 is similarly rejected under obviousness-type nonstatutory double patenting.  

Regarding claim 7 of the present application: claim 1 of the ’957 Patent discloses the claim limitation (see 49:34-36).  Thus, claim 7 is similarly rejected under obviousness-type nonstatutory double patenting.  

Regarding claim 8 of the present application: claim 9 of the ’957 Patent discloses the claim limitation.  Thus, claim 8 is similarly rejected under obviousness-type nonstatutory double patenting.  

Regarding claim 9 of the present application: claim 10 of the ’957 Patent discloses the claim limitation.  Thus, claim 9 is similarly rejected under obviousness-type nonstatutory double patenting.  

Regarding claim 11 of the present application: claim 12 of the ’957 Patent discloses the claim limitation.  Thus, claim 11 is similarly rejected under obviousness-type nonstatutory double patenting.  

Regarding claim 12 of the present application: claim 13 of the ’957 Patent discloses the claim limitation.  Thus, claim 12 is similarly rejected under obviousness-type nonstatutory double patenting.  

Regarding claim 13 of the present application: claim 14 of the ’957 Patent discloses the claim limitation.  Thus, claim 13 is similarly rejected under obviousness-type nonstatutory double patenting.  

Regarding claim 14 of the present application: claim 16 of the ’957 Patent discloses the claim limitation.  Thus, claim 14 is similarly rejected under obviousness-type nonstatutory double patenting.  

Regarding claim 15 of the present application: claim 11 of the ’957 Patent discloses the claim limitation (see 50:41-42).  Thus, claim 15 is similarly rejected under obviousness-type nonstatutory double patenting.  

Claims 17, 18, and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 17 and 20 of U.S. Patent No. 10,886,957 (hereinafter called “the ’957 Patent”) in view of U.S Patent Application Publication 2004/0160927 to Yang et al.  

Regarding claim 17: claim 17 of the ’957 Patent discloses a non-transitory, machine-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising (see 50:65-67): 
obtaining a plurality of data packets in a layer of a multi-layered communication protocol that is identified as having network degradation (see 51:1-4 and 51:10-12); 
analyzing the plurality of data packets to determine a geographic region of the network affected by the network degradation (see 51:5-7); and 
identifying a network element in the geographic region as a source of interference causing the network degradation at the layer of the multi-layered communication protocol (see 51:8-12).
Claim 17 of the ’957 Patent does not disclose the limitations wherein the network degradation occurs through a portion of a network to which a plurality of remote radio units is communicatively coupled.  However, this is known in the art.  Consider Yang, for example, which discloses a technique for measuring the performance of wireless links by using test packets.  For example, as indicated in paragraph 0004, Yang sends test packets, which are echoed at the terminal, and determines at least the delay and packet loss associated with the link.  Paragraph 0009 discloses creating a test packet that is sent from the base station to the mobile station and back to determine performance measures.  Further, the network degradation occurs in a portion of a network to which the plurality of remote radio units is coupled as that is the portion of the network through which the test packets are transmitted.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify claim 17 of the ’957 Patent to use the test packet technique of Yang as one mechanism for determining network degradation used in locating the source of interference in a system.  The rationale for doing so would have been to perform a simple substitution of one technique for another; that is, it would have been obvious to utilize the Yang test packets in place of another mechanism for determining delay and error rates and other channel quality measures in claim 17 of the ’957 Patent.  

Regarding claim 18 of the present application: claim 17 of the ’957 Patent discloses the claim limitation (see 51:14-15).  Thus, claim 18 is similarly rejected under obviousness-type nonstatutory double patenting.  

Regarding claim 20 of the present application: claim 20 of the ’957 Patent discloses the claim limitation.  Thus, claim 20 is similarly rejected under obviousness-type nonstatutory double patenting.  

 Claim 16 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,886,957 (hereinafter called “the ’957 Patent”) in view of U.S. Patent Application Publication 2015/0318946 to Abdelmonem et al.  

Regarding claim 16 of the present application: claim 11 of the ’957 Patent discloses all limitations of parent claim 15 as indicated above.  However, claim 11 of the ’957 Patent does not explicitly disclose the limitation of claim 16 of requesting a rerouting network traffic away from physical layers of the network located in the geographic region.  However, Abdelmonem discloses this in steps 714-726 of Figure 19, for example, which reroute/redirect the traffic away from the location of the interference.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify claim 11 of the ’957 Patent to reroute the network traffic away from physical layers of the network located in the geographic region where the network degradation has occurred as suggested by Abdelmonem.  The rationale for doing so would have been to allow network traffic to continue while the source of the degradation is corrected.  

Claim 19 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,886,957 (hereinafter called “the ’957 Patent”) in view of U.S Patent Application Publication 2004/0160927 to Yang et al in view of U.S. Patent Application Publication 2015/0318946 to Abdelmonem et al.  

Regarding claim 19 of the present application: claim 17 of the ’957 Patent, modified, discloses all limitations of parent claim 18 as indicated above.  However, claim 17 of the ’957 Patent does not explicitly disclose the limitation of claim 19 of requesting a rerouting of network traffic away from physical layers of the network located in the geographic region.  However, Abdelmonem discloses this in steps 714-726 of Figure 19, for example, which reroute/redirect the traffic away from the location of the interference.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify claim 17 of the ’957 Patent to reroute the network traffic away from physical layers of the network located in the geographic region where the network degradation has occurred as suggested by Abdelmonem.  The rationale for doing so would have been to allow network traffic to continue while the source of the degradation is corrected.  

U.S. Patent No. 11,411,590
Claims 1-15 and 17-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6, 9-15, 17, 19, and 20 of U.S. Patent No. 11,411,590 (hereinafter called “the ’590 Patent”).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the present application are broader than claims in the ’590 Patent.
Regarding claim 1 of the present application: claim 1 of the ’590 Patent discloses a method, comprising: 
obtaining, by a processing system comprising a processor, data from a plurality of test packets in a first layer below a layer of a multi-layered communication protocol that is identified as having a network communication degradation (see 49:21-24), wherein the network communication degradation occurs through a network, in part over a radio frequency link, between a plurality of communication devices (see 49:27-30); 
analyzing, by the processing system, the data from the plurality of test packets to determine a geographic region affected by the network communication degradation (see 49:31-33); and 
identifying, by the processing system, a network element in the geographic region as a source of interference causing the network communication degradation at the layer of the multi-layered communication protocol (see 49:34-37).
Claim 1 of the ’590 Patent contains every element and thus anticipates claim 1 of the present application.  Claim 1 of the present application therefore is not patently distinct from the earlier patent claims and as such is unpatentable under obviousness-type double patenting.  A later claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  
Stated another way, claim 1 of the present application is a broader version of claim 1 of the ’590 Patent in that it omits one or more elements of claim 1 of the ’590 Patent.  Omission of an element whose function is not needed would be obvious to one of ordinary skill in the art.  

Regarding claim 10 of the present application: claim 11 of the ’590 Patent discloses a system, comprising: 
a processing system including a processor (see 50:14); and 
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising (see 50:15-17): 
receiving data from a plurality of test packets in a layer below a layer of a multi-layered communication protocol that is identified as having network communication degradation (see 50:19-22), wherein the network communication degradation takes place through a network, in part over a radio frequency link, between a plurality of communication devices (see 50:24-27); 
analyzing the data from the plurality of test packets to determine a geographic region affected by the network communication degradation (see 50:28-30); and 
identifying a network element in the geographic region as a source of interference causing the network communication degradation at the layer of the multi-layered communication protocol (see 50:31-34).
Claim 11 of the ’590 Patent contains every element and thus anticipates claim 10 of the present application.  Claim 10 of the present application therefore is not patently distinct from the earlier patent claims and as such is unpatentable under obviousness-type double patenting.  A later claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  
Stated another way, claim 10 of the present application is a broader version of claim 11 of the ’590 Patent in that it omits one or more elements of claim 11 of the ’590 Patent.  Omission of an element whose function is not needed would be obvious to one of ordinary skill in the art.  

Regarding claim 17 of the present application: claim 17 of the ’590 Patent discloses a non-transitory, machine-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations (see 50:59-61), comprising: 
obtaining a plurality of data packets in a layer of a multi-layered communication protocol that is identified as having network degradation (see 50:62-64), wherein the network degradation occurs through a portion of a network to which a plurality of remote radio units is communicatively coupled (see 50:67-51:2); 
analyzing the plurality of data packets to determine a geographic region of the network affected by the network degradation (see 51:3-5); and 
identifying a network element in the geographic region as a source of interference causing the network degradation at the layer of the multi-layered communication protocol (see 51:6-9).
Claim 17 of the ’590 Patent contains every element and thus anticipates claim 17 of the present application.  Claim 17 of the present application therefore is not patently distinct from the earlier patent claims and as such is unpatentable under obviousness-type double patenting.  A later claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  
Stated another way, claim 17 of the present application is a broader version of claim 17 of the ’590 Patent in that it omits one or more elements of claim 17 of the ’590 Patent.  Omission of an element whose function is not needed would be obvious to one of ordinary skill in the art.  

Regarding claim 2 of the present application: claim 2 of the ’590 Patent discloses the claim limitation.  Thus, claim 2 is similarly rejected under obviousness-type nonstatutory double patenting.  

Regarding claim 3 of the present application: claim 3 of the ’590 Patent discloses the claim limitation.  Thus, claim 3 is similarly rejected under obviousness-type nonstatutory double patenting.  

Regarding claim 4 of the present application: claim 4 of the ’590 Patent discloses the claim limitation.  Thus, claim 4 is similarly rejected under obviousness-type nonstatutory double patenting.  

Regarding claim 5 of the present application: claim 5 of the ’590 Patent discloses the claim limitation.  Thus, claim 5 is similarly rejected under obviousness-type nonstatutory double patenting.  

Regarding claim 6 of the present application: claim 6 of the ’590 Patent discloses the claim limitation.  Thus, claim 6 is similarly rejected under obviousness-type nonstatutory double patenting.  

Regarding claim 7 of the present application: claim 1 of the ’590 Patent discloses the claim limitation (see 49:38-39).  Thus, claim 7 is similarly rejected under obviousness-type nonstatutory double patenting.  

Regarding claim 8 of the present application: claim 9 of the ’590 Patent discloses the claim limitation.  Thus, claim 8 is similarly rejected under obviousness-type nonstatutory double patenting.  

Regarding claim 9 of the present application: claim 10 of the ’590 Patent discloses the claim limitation.  Thus, claim 9 is similarly rejected under obviousness-type nonstatutory double patenting.  

Regarding claim 11 of the present application: claim 12 of the ’590 Patent discloses the claim limitation.  Thus, claim 11 is similarly rejected under obviousness-type nonstatutory double patenting.  

Regarding claim 12 of the present application: claim 13 of the ’590 Patent discloses the claim limitation.  Thus, claim 12 is similarly rejected under obviousness-type nonstatutory double patenting.  

Regarding claim 13 of the present application: claim 14 of the ’590 Patent discloses the claim limitation.  Thus, claim 13 is similarly rejected under obviousness-type nonstatutory double patenting.  

Regarding claim 14 of the present application: claim 15 of the ’590 Patent discloses the claim limitation.  Thus, claim 14 is similarly rejected under obviousness-type nonstatutory double patenting.  

Regarding claim 15 of the present application: claim 11 of the ’590 Patent discloses the claim limitation (see 50:35-36).  Thus, claim 15 is similarly rejected under obviousness-type nonstatutory double patenting.  

Regarding claim 18 of the present application: claim 17 of the ’590 Patent discloses the claim limitation (see 51:10-11).  Thus, claim 18 is similarly rejected under obviousness-type nonstatutory double patenting.  

Regarding claim 19 of the present application: claim 19 of the ’590 Patent discloses the claim limitation.  Thus, claim 19 is similarly rejected under obviousness-type nonstatutory double patenting.  

Regarding claim 20 of the present application: claim 20 of the ’590 Patent discloses the claim limitation.  Thus, claim 20 is similarly rejected under obviousness-type nonstatutory double patenting.  

Claim 16 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,411,590 (hereinafter called “the ’590 Patent”) in view of U.S. Patent Application Publication 2015/0318946 to Abdelmonem et al.  

Regarding claim 16 of the present application: claim 11 of the ’950 Patent discloses all limitations of parent claim 15 as indicated above.  However, claim 11 of the ’950 Patent does not explicitly disclose the limitation of claim 16 of requesting a rerouting network traffic away from physical layers of the network located in the geographic region.  However, Abdelmonem discloses this in steps 714-726 of Figure 19, for example, which reroute/redirect the traffic away from the location of the interference.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify claim 11 of the ’950 Patent to reroute the network traffic away from physical layers of the network located in the geographic region where the network degradation has occurred as suggested by Abdelmonem.  The rationale for doing so would have been to allow network traffic to continue while the source of the degradation is corrected.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2014/0004866 to Dalsgaard et al discloses a method for interferer activity signaling for time domain (TDM) inter-cell interference coordination (ICIC).
U.S. Patent Application Publication 2013/0051317 to Ji et al discloses a method for positioning location for remote radio heads (RRH) with same physical cell identity (PCI).
U.S. Patent Application Publication 2016/0360370 to Edge et al discloses a method including support of OTDOA positioning using ambiguous cells.
U.S. Patent Application Publication 2019/0182133 to Gupta et al discloses a method for subscriber-aware TWAMP data monitoring in computer networks.
U.S. Patent Application Publication 2017/0289011 to Johnsson et al discloses a method for active measurements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        December 2, 2022